PER CURIAM.
Appellant was convicted and sentenced in the Greenville County Court for violation of Section 1123 of the Code of 1942 for the nonsupport of his wife. The exceptions relate only to the instructions to the jury which, however, accorded with the law as laid down in State v. Goins, 122 S. C. 192, 115 S. E. 232. The agreed transcript of record for appeal includes none of the evidence or other proceedings of the trial except the indictment, which was pursuant to the statute, and the charge of the court to the jury.
Counsel’s position in this court was that if the authority of State v. Goins be upheld and applied, the appeal is without merit; and permission was sought and granted to argue against the case, and that it be overruled. Agreeable to that express position, we have carefully considered the cited case and are constrained to hold that the court should adhere to it, which means affirmance of the judgment from which appellant appeals.
The exceptions are overruled and the judgment affirmed.